Citation Nr: 1531654	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for lumbar radiculopathy, L5-S1 vertebral bodies, with compression deformity of the L4 vertebral body, currently evaluated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964, from December 1968 to January 1980, and from March 1984 to September 1984.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines (hereinafter Agency of Original Jurisdiction (AOJ)), which denied a rating in excess of 60 percent for service-connected lumbar radiculopathy, L5-S1 vertebral bodies, with compression deformity of the L4 vertebral body (hereinafter intervertebral disc syndrome (IVDS) of the thoracolumbar spine for ease of reference purposes).  The Veteran filed a Notice of Disagreement (NOD) in August 2013.  The AOJ issued a Statement of the Case (SOC) in February 2014.  In March 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his March 2014 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent October 2014 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

Further, additional lay and medical evidence was submitted into the record following the most recent readjudication of this appeal by the AOJ in the February 2014 SOC.  This new evidence has not been reviewed by the AOJ and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  

Here, the Veteran's Substantive Appeal was submitted on March 2014 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claim does not need to be remanded solely for consideration of such new evidence.  Id.  The Board also observes that the Veteran and his representative have requested expedited action on this claim as the Veteran has a terminal illness.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal, the orthopedic manifestations of the Veteran's IVDS of the thoracolumbar spine have more nearly approximated limitation of flexion to 30 degrees when considering functional impairment on use, but has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

2.  Throughout the appeal, the lumbar radiculopathy of the left lower extremity has been manifested by sensory impairment and hypoactive reflex absent significant motor impairment and trophic changes which results in no more than moderate incomplete paralysis of the sciatic nerve, and sensory impairment of the femoral nerve which results in no more than incomplete paralysis of the femoral nerve.

3.  Throughout the appeal, the lumbar radiculopathy of the right lower extremity has been manifested by manifested by sensory impairment and hypoactive reflex absent significant motor impairment and trophic changes which results in no more than moderate incomplete paralysis of the sciatic nerve.





CONCLUSION OF LAW

The criteria for a higher disability rating of 70 percent, but no higher, for lumbar radiculopathy, L5-S1 vertebral bodies, with compression deformity of the L4 vertebral body, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.25, 4.26, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes (DCs) 5243, 8520, 8521, 8522, 8526 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of the Veteran's increased rating claim, a letter dated in November 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the November 2012 notice letter to the Veteran regarding his increased rating claim.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  The Board also does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2.  The evidence of record does not suggest that the IVDS of the thoracolumbar spine has worsened since the last VA examination in December 2012 and since the VA addendum medical opinions in March 2013 and May 2013.  The Board observes that these examination reports have been supplemented by private and VA treatment records.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of December 1999 granted service connection for the Veteran's radiculopathy of L5/S1 as secondary to service-connected metastatic bone disease (which was later expanded to the current service-connected disability).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for radiculopathy of the L5/S1 was granted in a December 1999 rating decision, with an initial 60 percent rating assigned under the old lumbar spine regulation provisions of 38 C.F.R. § 4.71a, DC 5293.  The evidence of record included an electromyography and nerve conduction velocity (EMG/NCV) study interpreted as showing chronic L5-S1 lumbosacral radiculopathy and left sural mononeuropathy.  Under the old regulations, a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy, characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief.  Id.  

The current rating decision on appeal added L5-S1 vertebral bodies, with compression deformity of the L4 vertebral body, to the service-connected lumbar radiculopathy.  The AOJ continued the 60 percent rating under 38 C.F.R. § 4.71a, DC 5243 (previously DC 5293).  As the Veteran filed his increased rating claim in October 2012, the new version of DC 5243 (effective September 26, 2003) applies to this claim.

Initially, the Board notes that the Veteran's lower extremity radiculopathy and back pain has been attributed to his service-connected metastatic bone cancer.  See April 2014 private treatment record.  He has complications from radiation therapy.  To date, none of the physicians who have examined the Veteran have separated his symptoms out and attributed specific symptoms to each disorder.  Therefore, giving the Veteran the benefit of the doubt, the Board will consider the overall disability picture and symptoms related to his lumbar radiculopathy in determining the appropriate rating, since the symptoms specifically attributable to his lumbar radiculopathy cannot be separated from his other diagnoses, to include his bone cancer.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

DC 5243 provides that IVDS is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Here, the currently assigned 60 percent rating is the maximum rating based on the evaluation method of the Formula for Rating IVDS Based on Incapacitating Episodes.  Thus, the inquiry is limited as to whether the Veteran may be entitled to a higher rating based upon a combination of the orthopedic and neurologic manifestations of his IVDS of the thoracolumbar spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating for unfavorable ankylosis of the entire thoracolumbar spine.  A higher 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the orthopedic manifestations of thoracolumbar spine IVDS, at the November 2012 VA spine examination, the Veteran told the VA examiner that his flare-ups of the lumbar spine impacted the function of his back.  He described his low back pain as preventing him from bending at the waist, standing, or walking for more than a few minutes during a flare-up.  At the examination, the Veteran was able to perform the following ranges of motion of the lumbar spine: forward flexion to 60 degrees with objective evidence of painful motion at 50 degrees (normal is 90 degrees); extension to 10 degrees (normal is 30 degrees) with objective evidence of painful motion at 5 degrees; right lateral flexion to 15 degrees with objective evidence of painful motion at 10 degrees (normal is 30 degrees); left lateral flexion to 20 degrees with objective evidence of painful motion at 15 degrees (normal is 30 degrees); right lateral rotation to 20 degrees with objective evidence of painful motion at 15 degrees (normal is 30 degrees); and, left lateral rotation to 20 degrees with objective evidence of painful motion at 15 degrees (normal is 30 degrees).  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The Veteran lost 5 degrees of motion for all directions, except the right lateral flexion which stayed the same (to 15 degrees).  Thus, even with consideration of the Veteran's objective evidence of painful motion and the repetitive use testing, the Veteran's forward flexion of the lumbar spine was limited to 50 degrees, at worst.  Further, at the examination, the VA examiner determined that the Veteran had experienced at least 4 weeks but less than 6 weeks of incapacitating episodes over the past 12 months due to his IVDS.  

The December 2012 VA examination and March 2013 VA addendum medical opinion did not provide any medical evidence regarding the lumbar spine, and will be discussed below regarding the neurological codes.

A VA addendum medical opinion regarding the lumbar radiculopathy was obtained in May 2013.  The medical opinion did not provide a finding that the Veteran had unfavorable ankylosis of the entire spine.  Specifically, following a review of the Veteran's claims file, to include the prior VA examination, the VA examiner determined that pain would have a major functional impact for the Veteran, noting the Veteran's statements that his low back pains made him unable to bend from the waist, stand, or walk for more than a few minutes during a flare-up.  The examiner also indicated that repetitive use testing at the examination showed a five-degree additional loss of motion on ranges of motion of the lumbar spine.  Thus, based on this evidence, the examiner found that a 5-10 degree additional loss of ranges of motion during repetitive use or flare-up was a fair assessment for the Veteran.  However, even with this additional loss of ranges of motion of the lumbar spine, the Veteran still had ranges of motion of the lumbar spine, albeit limited.  This evidence did not establish unfavorable ankylosis of the spine, as the Veteran had ranges of motion of the lumbar spine.  Thus, even with consideration of the Veteran's objective evidence of painful motion and the addendum opinion regarding 10 degrees, at most, of additional loss during repetitive use or a flare-up, the Veteran's forward flexion of the lumbar spine would be limited to 40 degrees, at worst.  

The VA and private treatment records do not provide contrary evidence.  

As discussed above, the VA examination reports have estimated the Veteran to experience a 40 degree limitation of forward flexion of the thoracolumbar spine when considering functional impairment on use during flare-ups.  Notably, the Veteran experiences flares of thoracolumbar spine IVDS totalling at least 4 weeks in a 12-month period.  The Board also observes that the Veteran describes an inability to bend at the waist during these flares of disability.  Overall, the examiner estimation of motion loss during flares falls 10 degrees short of the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran himself describes motion loss as being unable to bend at the waist, and having additional functional impairment involving prolonged walking and standing.  Based on the lay and medical evidence, the Board finds that the orthopedic manifestations of the Veteran's IVDS of the thoracolumbar spine have more nearly approximated limitation of flexion to 30 degrees when considering functional impairment on use given the Veteran's description of being unable to bend at the waist during flares of disability.

However, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for the orthopedic manifestations of thoracolumbar spine IVDS.  Under the General Rating Formula for Diseases and Injuries of the Spine, a higher 50 percent disability rating requires unfavorable ankylosis of the entire thoracolumbar spine.  The November 2012 VA examiner did not diagnose the Veteran with unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis is defined as a condition in which the entire thoracolumbar spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Here, as the Veteran has ranges of motion of the spine in all directions, albeit limited, even with consideration of his pain and flare-ups, the Veteran's thoracolumbar spine is not ankylosed in all directions.  

The Board recognizes the Veteran's and his representative's lay statements of the Veteran's pain and flare-ups in his lumbar spine.  These complaints have been relied upon by the Board in awarding a 40 percent rating for assigning the maximum rating for thoracolumbar spine motion loss.  The Board may not further consider the application of 38 C.F.R. §§ 4.40 and 4.45 in determining whether ankylosis exists.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board next addresses potential separate disability ratings for the service-connected lumbar radiculopathy under the neurological codes.  In this regard, the Veteran's bilateral radiculopathy of the lower extremities affects his sciatic nerve.  See VA examination dated November 2012.  Additionally, the December 2012 VA examination found that the Veteran's external popliteal (common peroneal) nerve, superficial peroneal nerve, and anterior crural (femoral) nerve were also affected by his bilateral radiculopathy.  Further, the March 2013 VA addendum medical opinion, following a review of the claims file, found that the Veteran's presently diagnosed peripheral neuropathy represented a progression of the prior diagnosis of service connection lumbar condition with radiculopathy.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, separate disability ratings may be assigned for distinct disabilities resulting from the same injury, or involving the same bodily part, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

DC 8520 provides ratings for paralysis of the sciatic nerve and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  DC 8520 provides that mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Moderately severe incomplete paralysis is rated 40 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

DC 8521 provides ratings for paralysis of the external popliteal nerve and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, 8521.  DC 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  A 40 percent disability rating is the maximum schedular disability rating available under DC 8521.  DC 8621 refers to neuritis of the external popliteal nerve while DC 8720 refers to neuralgia of the external popliteal nerve.

DC 8522 provides ratings for paralysis of the musculocutaneous (superficial peroneal) nerve and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, 8522.  DC 8522 provides that mild incomplete paralysis is rated noncompensably (0 percent) disabling.  Moderate incomplete paralysis is rated 10 percent disabling.  Severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of the musculocutaneous (superficial peroneal) nerve, eversion of foot weakened, is rated 30 percent disabling.  A 30 percent disability rating is the maximum schedular disability rating available under DC 8522.  DC 8622 refers to neuritis of the musculocutaneous (superficial peroneal) nerve while DC 8722 refers to neuralgia of the musculocutaneous (superficial peroneal) nerve.

DC 8526 provides ratings for paralysis of the anterior crural nerve (femoral) and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, 8526.  DC 8526 provides that mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 10 percent disabling.  Severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired, is rated 30 percent disabling.  A 30 percent disability rating is the maximum schedular disability rating available under DC 8526.  DC 8626 refers to neuritis of the musculocutaneous (superficial peroneal) nerve while DC 8726 refers to neuralgia of the musculocutaneous (superficial peroneal) nerve.

At the November 2012 VA spine examination, the VA examiner found that the Veteran had decreased sensation in his bilateral lower leg, ankles, feet, and toes.  The Veteran had a positive straight leg raising test on his left.  The examiner found that the Veteran had bilateral radiculopathy of the sciatic nerve only, which was mild on the right side and moderate on the left side.  

At the December 2012 VA peripheral nerves examination, the Veteran had normal muscle strength with hypoactive (+1) reflexes in the lower extremities.  The examiner found that the Veteran had decreased sensation in his bilateral lower leg, ankles, feet, and toes.  The examiner determined that the Veteran's sciatic nerve was normal in the right leg, but the left leg showed moderate incomplete paralysis of the sciatic nerve.  The common peroneal nerve (i.e., external popliteal nerve) was normal in the right lower extremity, but was manifested by mild incomplete paralysis in the left lower extremity.  The superficial peroneal nerve demonstrated mild incomplete paralysis in the right lower extremity, and moderate incomplete paralysis in the left lower extremity.  The femoral nerve was normal in the right lower extremity, but showed mild incomplete paralysis in the left lower extremity.  All of the other nerves were normal in the bilateral lower extremities.  The Veteran had normal strength in the bilateral lower extremities with no muscle atrophy.  The examiner found that the Veteran's lumbar radiculopathy would have a moderate effect of his activities of daily living.

VA addendum medical opinions regarding the lumbar radiculopathy were obtained in March 2013 and May 2013, and neither provided any contrary evidence to that described above.  

A July 2013 private EMG/NCV study found moderate to severe axonal polyneuropathy of the bilateral legs, and findings suggestive of chronic right L5 and left L5 radiculopathies.  

The VA and private treatment records do not provide contrary evidence.

The Board first observes that the Veteran's lower extremities demonstrate impairment of multiple nerve branches.  The external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), internal popliteal nerve (tibial) and posterior tibial nerve are part of the sciatic branch, and affect the same functions.  M21-1, Part III, Subpart iv, 4.G.4.c.  Thus, a rating is assigned for the predominant nerve branch impairment among this group.  Id.  See also M21-1, Part III, Subpart iv, 4.G.4.d.  However, the femoral nerve root is not part of the sciatic branch and, thus, is separately rated.  Id.

Regarding the right lower extremity, the Veteran's private EMG/NCV results reflected a finding of chronic right L4 radiculopathy while the 2012 VA examiners found mild incomplete paralysis of the sciatic nerve, and mild incomplete paralysis of the musculocutaneous (superficial peroneal) nerve.  The 2012 VA examiners identified a 1+ hypoactive reflex of the right knee and ankle with decreased sensation in the right lower leg/ankle and the feet.  Otherwise, the Veteran demonstrated full motor strength in knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy, and no reported trophic changes.  Notably, the private EMG/NCV noted no acute denervation changes or evidence of myopathy, but did describe "moderate to severe" axonal polyneuropathy.  The 2012 VA examiner described the Veteran's overall functional impairment as having a moderate effect on his activities of daily living, which required lifting and carrying objects weighing more than 15 kilograms.  

Thus, the lay and medical evidence demonstrates that the Veteran primarily manifests right sciatic nerve impairment manifested by sensory impairment and hypoactive reflex absent significant motor impairment and trophic changes.  When considering the relative impairment in motor function, trophic changes and sensory disturbance (38 C.F.R. § 4.120), as well as the EMG description of "moderate to severe," the Board finds that the criteria for a 20 percent rating under DC 8520 for moderate incomplete paralysis of the sciatic nerve is warranted.  38 C.F.R. § 4.124a.  As discussed above, separate ratings for the sciatic nerve and musculocutaneous (superficial peroneal) nerve are not warranted and the rating under DC 8520 would be more advantageous to the Veteran.

Regarding the left lower extremity, the Veteran's private EMG/NCV results reflected a finding of chronic left L5 radiculopathy while the 2012 VA examiners found moderate incomplete paralysis of the sciatic nerve, mild incomplete paralysis of the external popliteal (common peroneal) nerve, moderate incomplete paralysis of the musculocutaneous (superficial peroneal) nerve, and mild incomplete paralysis of the anterior crural (femoral) nerve.  

The 2012 VA examiners identified a 1+ hypoactive reflex of the left knee and ankle with decreased sensation in the lower leg/ankle and foot.  Otherwise, the Veteran demonstrated full motor strength in knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy, and no reported trophic changes.  Notably, the private EMG/NCV noted no acute denervation changes or evidence of myopathy, but did describe "moderate to severe" axonal polyneuropathy.  The 2012 VA examiner described the Veteran's overall functional impairment as having a moderate effect on his activities of daily living, which required lifting and carrying objects weighing more than 15 kilograms.  

Overall, the lay and medical evidence demonstrates that the Veteran primarily manifests left sciatic nerve impairment manifested by sensory impairment and hypoactive reflex absent significant motor impairment and trophic changes.  When considering the relative impairment in motor function, trophic changes and sensory disturbance (38 C.F.R. § 4.120), the VA examiner description of "moderate" incomplete paralysis as well as the EMG description of "moderate to severe," the Board finds that the criteria for a 20 percent rating under DC 8520 for moderate incomplete paralysis of the sciatic nerve is warranted.  38 C.F.R. § 4.124a.  As discussed above, separate ratings for the sciatic nerve, the external popliteal (common peroneal) nerve, and the musculocutaneous (superficial peroneal) nerve are not warranted and the rating under DC 8520 would be more advantageous to the Veteran.

However, VA considers the impairment of the femoral nerve as a separately ratable impairment from the sciatic impairment.  M21-1, Part III, Subpart iv, 4.G.4.c.  The VA examiner described the femoral nerve impairment as mild incomplete paralysis.  There is no lay or medical evidence of impaired function of the muscles of the sole of the left foot, loss of toe flexion, weakened adduction or impaired plantar flexion.  Overall, the Veteran primarily manifests a sensory impairment of the femoral nerve which results in no more than moderate incomplete paralysis of the femoral nerve.  Thus, a separate 10 percent rating under DC 8526 is warranted.

Finally, the Veteran has not reported any bowel problems due to his lumbar spine disability, and the treatment records and examinations do not provide evidence otherwise.  The record documents that the Veteran is incontinent, but this has been attributed to his prostate cancer, and not his lumbar spine disability.  The Veteran is currently service-connected for prostate cancer with urinary incontinence.  Thus, separate ratings for bowel or bladder symptoms due to the lumbar spine disability are not warranted.

The provisions of 38 C.F.R. § 4.71a indicate that IVDS should be evaluated under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The decision above has determined that the orthopedic manifestations of thoracolumbar spine IVDS warrants a 40 percent rating.  The neurologic manifestations of IVDS warrant a 20 percent rating under DC 8520 for right sciatic nerve impairment, a 20 percent rating under DC 8520 for left sciatic nerve impairment, and a 10 percent rating under DC 8526 for left femoral nerve impairment.

The total 30 percent rating for the left lower extremity and the 20 percent total rating for right lower extremity combines to a 44 percent disability rating pursuant to the combined ratings table of 38 C.F.R. § 4.25.  An additional 10 percent bilateral factor is added to this rating (4.4 percent) which then results in a 48.4 percent disability rating which, pursuant to 38 C.F.R. § 4.25(a), is rounded up to 50 percent.  The 50 percent rating for the neurologic manifestations of thoracolumbar spine IVDS, when combined with the 40 percent rating for the orthopedic manifestations of thoracolumbar spine IVDS, result in a 70 percent combined rating under 38 C.F.R. § 4.25.  Thus, it would be more advantageous to the Veteran to evaluate his thoracolumbar spine disability under this method as the maximum rating available under the IVDS Formula is 60 percent.  

Notably, the record does not reflect unfavorable ankylosis of the entire spine under The General Rating Formula for Diseases and Injuries of the Spine.  Thus, a higher rating still is not warranted. 

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected lumbar radiculopathy more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

In so holding, the Board has deemed the Veteran's report of thoracolumbar spine symptoms and limitations to be competent and credible evidence in support of the claim.  Notably, his description of limitation of spine motion to the extent of not being able to bend at the waist during flare-ups has been relied upon in the finding of limitation of forward flexion more nearly approximating 30 degrees of less.  However, to the extent that he argues entitlement to a higher rating still, the Board finds that his contentions are outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence supports the assignment of a 70 percent disability rating, but no higher, for the lumbar radiculopathy, L5-S1 vertebral bodies, with compression deformity of the L4 vertebral body, during the entire appeal period.  Thus, the claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's lumbar radiculopathy fully address his symptoms, which include mainly radiating pain, weakness, and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the lumbar radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to stand, sit, and walk for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability rating.  However, even with consideration of his pain, his ranges of motion of the lumbar spine were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the Board notes that a potential TDIU claim is moot because during the course of the entire appeal period, the Veteran has been in receipt of a 100 percent total schedular disability rating since 2005, and has also been awarded SMC benefits under 38 U.S.C.A. § 1114(s) and 38 U.S.C.A. § 1114(p).  As such, the Board finds that a TDIU claim need not be considered.  

Finally, the Board observes that VA has a duty to maximize benefits which may include consideration of special monthly compensation (SMC) when reasonably raised.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Here, the Veteran has been awarded SMC under 38 U.S.C.A. § 1114(k), 38 U.S.C.A. § 1114(s), 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(p).  The record does not reasonably raise entitlement to additional SMC benefits. 



ORDER

Entitlement to an increased disability rating of 70 percent (as a result of the combination of the 40 percent rating for the orthopedic manifestations of IVDS, a 20 percent rating for right sciatic impairment, a 20 percent rating for left sciatic impairment and a 10 percent rating for left femoral nerve impairment), but no higher, for the  lumbar radiculopathy, L5-S1 vertebral bodies, with compression deformity of the L4 vertebral body, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


